Citation Nr: 1423718	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-42 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to August 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is seeking service connection for tinnitus that is asserted to be the result of acoustic trauma incurred while he served in the Republic of Vietnam.  He was examined by VA in August 2008 at which time the examiner stated that the Veteran's tinnitus was not caused by or a result of acoustic trauma.  The rationale for the opinion was that the high risk noise to which the Veteran was exposed in the military was limited to a daily explosion from a nearby rock quarry and military helicopters, but that he was not directly involved with weapons fire or incoming explosives.  In addition, it was noted that the presence of tinnitus was not identified on his discharge examination.  The Board notes that service connection has been established for posttraumatic stress disorder (PTSD) and that exposure of the Veteran to acoustic trauma of small arms fire and incoming mortar rounds has been conceded by VA.  As such, the rationale for the medical opinion appears to be based on inaccurate facts.  Moreover, the examiner did not address the Veteran's assertion of continuity of symptomatology since service or explain why acoustic trauma of rock quarry explosions and helicopter noise could not have been acoustic trauma of such significance that it could have caused current tinnitus.  

The United States Court of Appeals for Veterans Claims (Court) has held in a case involving service connection for hearing loss that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The Board finds that tinnitus is similar to hearing loss in this respect.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2013).  Taking into account the Veteran's statements in support of his claim, as well as VA examination demonstrating current tinnitus, the Veteran's claim for service connection should be remanded for an additional VA examination so as to determine whether the currently-diagnosed tinnitus is etiologically-related to his period of active service.  

With regard to the VA audiological examination, the Board notes that the requested VA opinion must be consistent with the ruling in Hensley.  As such, the examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits or that tinnitus was not noted at the time of separation from service when forming an opinion.  If the aforementioned is the basis, or crux, or the examiner's rationale, the opinion would be inadequate on which to base a decision.  

Accordingly, these issues are REMANDED for the following actions:

1.  The AOJ shall refer the case to the examiner who performed the August 2008 VA audiological examination so as to assess the nature and etiology of the Veteran's currently-diagnosed tinnitus.  The examiner must provide an opinion as to whether any identified tinnitus is at least as likely as not (a probability of 50 percent or more) etiologically-related to his military service, including acoustic trauma of combat in service.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The Veteran may be recalled for another examination, if deemed warranted.  The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in his or her opinion that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file.  

Consideration must be given to any of the Veteran's assertions of continuity of symptomatology.  Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits or that tinnitus was not reported at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate.  If it is the opinion of the examiner that the Veteran's current tinnitus is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current tinnitus.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

If the examiner who conducted the August 2008 audiological evaluation is not available, the Veteran should be scheduled for another VA audiology examination so that the requested medical opinions can be rendered.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

